Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

PLUG CONNECTOR, BIPOLAR PLATE AND COMBINATION OF A PLUG CONNECTOR AND A FUEL CELL STACK

Examiner: Adam Arciero	S.N. 16/581,255	Art Unit: 1727	December 2, 2021

DETAILED ACTION
Applicant’s response filed on October 11, 2021 has been received. Claims 1 and 3-9 are currently pending. Claims 1, 3, 6 and 8 have been amended. Claim 2 has been canceled.  

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 102
The claim rejections under 35 USC 102(a)(1) as being anticipated by Aoto et al. on claims 1-4 and 7 are withdrawn because Applicant has amended the independent claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-4 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aoto et al. (US 2002/0177019 A1) in view of Katano et al. (US 2016/0231391 A1).
As to Claims 1 and 7, Aoto et al. discloses a plug connector 30 for connecting to a plurality of bipolar plates 18 of a fuel cell stack, wherein the bipolar plates have contact grooves for accepting plug connector, the plug connector comprising: a plug body 32 made of an electrically insulating material; and a plurality of contact elements 31 that are electrically separated from each other and the contact elements extend through the plug body to electrically and physically engage with a contact groove of a 
However, Katano et al. teaches of a plug connector comprising, a plug body 42a,43a; and contact elements 51,52 that extend through the plug body twice through first and second bushings 42a3,42a4,7 to connect with terminals (Fig. 7). At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the plug connector of Aoto to comprise a plug body comprising a plurality of contact elements that extend through the body twice, each time passing through a bushing because Katano teaches that a connector that can prevent detachment from a fuel cell can be provided (paragraph [0007[).
As to Claim 3, Aoto et al. discloses wherein each contact element 31 comprises a stop element (the curved tip) to engage with a stop of the plug body (where the curved tip contacts the plug body, as shown in reproduced Fig. 3 below), which will limit elastic deformation at an end of the wire bracket.

Allowable Subject Matter
Claims 5-6 and 8-9 are allowed.
The following is an examiner’s statement of reasons for allowance: the reasons for allowance set forth in the previous Office action mailed on June 11, 2021 remain the same.


Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM ARCIERO whose telephone number is (571)270-5116. The examiner can normally be reached Monday-Friday 8:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.